UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1106



ROBERT HAYES,

                                                Plaintiff - Appellant,

          versus


HEALTH AND MENTAL HYGIENE, Dept-A1; RONALD S.
POLOTSKY; LORIEN NURSING & REHABILITATION
CENTER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-03-3596-AMD)


Submitted:   March 11, 2004                   Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Hayes appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    See Hayes v. Health

& Mental Hygiene, No. CA-03-3596-AMD (D. Md. Jan. 5, 2004).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -